Citation Nr: 1229940	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-36 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for left shoulder impingement for the portion of the appeal period extending from August 22, 2008 to December 17, 2008; and in excess of 20 percent from December 18, 2008, forward (excluding the time period from January 12, 2010 through July 31, 2010, when the Veteran was in receipt of a temporary total 100 percent evaluation).  

3.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 subsequent to July 31, 2010, status post left shoulder surgery of January 12, 2010.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from July to October 1977, and from February 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  Therein, the RO continued a 10 percent evaluation for a left shoulder disability; granted service connection for bilateral hearing loss for which a non-compensable evaluation was assigned from August 28, 2008; denied service connection for PTSD; and denied a TDIU claim.  

The Veteran has numerous claims pending which are in various stages of appellate and quasi-appellate status.  Herein, the Board will identify such claims, explain the status of each pending claim, and point out the actions required prior to appellate consideration.

The increased initial rating claim for bilateral hearing loss is in appellate status before the Board.  The Veteran's claim for a compensable evaluation for bilateral hearing loss was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The claim is therefore characterized as shown on the title page.  As will be further explained herein, that claim is being remanded for additional evidentiary development. 

The increased rating claim for a left shoulder disability is also in appellate status.  In a July 2010 rating action a temporary total 100 percent rating for convalescence following left shoulder surgery was granted under 38 C.F.R. § 4.30 effective from January 12, 2010 until July 31, 2010, following  which a 20 percent evaluation was assigned from August 1, 2010.  In a May 2011 rating action, a 20 percent evaluation for the left shoulder disability was also made effective from December 18, 2008 to January 11, 2010.  This claim involves staged ratings, as explained above.  Because this increase does not represent the maximum rating available for the disability at issue, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

By rating action of September 2011, service connection was established for PTSD effective from August 2008, for which an initial 70 percent evaluation was assigned effective from August 2008.  Accordingly, the service connection claim for PTSD is considered fully resolved and that claim is no longer in appellate status.  Where service connection is granted during the pendency of an appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In October 2011, the Veteran filed a Notice of Disagreement with the September 2011 rating decision, maintaining that an initial 100 percent evaluation was warranted for PTSD.  Accordingly, a statement of the case must be issued on this claim, as the Veteran has initiated the appellate process.  Manlincon v. West, 12 Vet. App. 238 (1998).  Therefore, this claim will be addressed in the Remand below

With respect to the TDIU claim which was in appellate status arising from the November 2008 denial of the claim, the Veteran elected to withdraw this claim from appellate consideration in January 2010, and confirmed this decision as shown in a July 2010 information report.  Generally, this claim would be formally dismissed herein.  However, it appears that the RO re-raised the TDIU claim of its own accord when service connection was established for PTSD and a 70 percent evaluation was assigned, as shown by the September 2011 rating action.  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  A review of the record reflects that the Veteran filed a formal TDIU claim himself in November 2011.  Accordingly, the claim for TDIU is still considered viable and pending and it is addressed in the Remand.  

In an April 2011 rating action, the RO denied a claim of entitlement to a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 subsequent to July 31, 2010, status post left shoulder surgery of January 12, 2010.  The Veteran filed a timely Notice of Disagreement with that decision in April 2011.  Again, a statement of the case must be issued on this claim, as the Veteran has initiated the appellate process.  Manlincon v. West, 12 Vet. App. 238 (1998).  This claim will be addressed in the Remand below.  

An August 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  In this regard, the most recent Supplemental Statement of the Case (SSOC) on file issued in December 2011 reflects consideration of VA records dated to November 18, 2011.  The Virtual VA electronic file reflects that additional CAPRI/VA records were added on February 9, 2012 consisting of records dated until January 23, 2012.  None of these additional records pertain to any of the issues on appeal.  

The claims of entitlement to an initial compensable evaluation for bilateral hearing loss; entitlement to an initial evaluation in excess of 70 percent for PTSD; entitlement to a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 subsequent to July 31, 2010, status post left shoulder surgery of January 12, 2010; and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the portion of the appeal period extending from August 22, 2008 to December 17, 2008, the Veteran's left (minor) shoulder disorder was manifested by limitation of motion (but not limited to shoulder level or midway between the side and the shoulder), painful motion, limitation of function such as overhead use of the arm, and degenerative changes shown by X-ray films (November 2008); there was no evidence of impairment of the humerus or ankylosis of the scapulohumeral articulation. 

2.  On January 12, 2010, the Veteran underwent left shoulder surgery, following which a temporary 100% disability rating was assigned for a period of convalescence, until July 31, 2010.  

3.  From December 18, 2008 forward, the Veteran's left (minor) shoulder disorder has been manifested by no more than limitation of motion at the shoulder level or midway between the side and the shoulder; it was not manifested by motion limited to 25 degrees from the side; there has been no evidence of impairment of the humerus or ankylosis of the scapulohumeral articulation.


CONCLUSIONS OF LAW

1.  For the portion of the appeal period extending from August 22, 2008 to December 17, 2008, the criteria for a disability rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

2.  For the portion of the appeal period extending from December 18, 2008 forward (excluding the time period from January 12, 2010 through July 31, 2010, when the Veteran was in receipt of a temporary total 100 percent evaluation), the criteria for a disability rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403  (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board further observes that on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided in September 2008.  

Subsequent adjudication of the increased rating claim for a left shoulder disability  on appeal was undertaken in Supplemental Statements of the Case issued in April and December 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained.  With respect to the left shoulder claim, the Veteran was afforded a VA examination November 2008.  There have been no specific contentions made to the effect that this examination was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Since that time, copious private and VA medical records current through January 2012, have been reviewed in conjunction with the increased rating claim for a left shoulder disability.  These records contain information regarding the Veteran's lay complaints and reports, a well as clinical findings regarding limitation of motion and function of the shoulder.  As such, the evidence on file provides an entirely adequate basis upon which to adjudicate the claim, and a remand for a more current examination is unnecessary.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the left shoulder claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Background

By rating action of December 2004, service connection was established for left shoulder impingement for which a 10 percent evaluation was assigned from March 2004.  An increased rating claim for a left shoulder disability was received on August 22, 2008. 

VA records reflect that the Veteran was seen as a new patient in July 2008, at which time he complained of increasing left shoulder pain and reported that he worked for a steel mill.  Examination revealed significantly decreased motion in the left shoulder in all axes and pain on motion.  Muscle spasms were noted in the shoulder girdle and neck.  Neurological evaluation was intact and muscle strength was 5/5 in the upper extremities.  A suspected unhealed rotator cuff injury was assessed.  Trials of Robaxin and NSAIDS were recommended.  When seen in early August 2008, X-ray films revealed mild degenerative changes at the left AC joint.  Range of motion testing showed forward flexion of 100 degrees and abduction of 90 degrees.  Muscle strength was 3+/5.  Decreased range of motion and strength due to left shoulder pain was assessed.  Additional findings made on orthopedic consult on the same day revealed flexion from 0 to 160 degrees and abduction from 0 to 140 degrees, with discomfort.  MRI studies done in mid-August 2008 revealed mild hypertrophic degenerative changes of the AC joint with mild tenonopathy of the supraspinatus and infraspinatus tendons.  

Also on file is a private physical therapy report dated October 2008 indicating that the Veteran's left shoulder range of motion was limited at the end ranges only, (0 to 160 degrees flexion, 0 to 55 degrees extension and 70 degrees of internal and external rotation).  Sensation was normal and strength of the left upper extremity was 3/5.  The report indicated that he had limited range of motion, weakness and left shoulder pain for which physical therapy was recommended.  When seen in November 2008, range of motion testing revealed 0 to 160 degrees flexion, 0 to 55 degrees extension, and 70 degrees of internal and external rotation.  Strength was described as improving.

A VA examination of the joints was conducted in November 2008.  The report indicated that the Veteran injured his left shoulder in 2003 or 2004 when he fell off a truck in Iraq trying to avoid hostile fire.  He reported that he had noticed left shoulder pain since then, estimated as 8/10, and 9/10 on flare-ups caused by laying on it or with overhead use.  The report documented that the Veteran is right handed.   The Veteran indicated that the left shoulder had been treated with therapy, pain medication, and injections, but stated that he did not use assistive devices and had not undergone surgery.  The report reflects that the Veteran could use his arm for 30 minutes, and had pain with any activities above shoulder level.  The Veteran reported that the condition affected his daily activities by making it difficult for him to do overhead lifting, things at home, or work in a factory, and indicated that as a result he was unemployed.

Physical examination revealed left shoulder flexion from 0 to 170 degrees, with pain from 130 degrees.  Lateral abduction was from 0 to 160 degrees, with pain from 120 degrees.  Internal and external rotation were from 0 to 90 degrees, with no pain.  Repetitive testing revealed no increased pain or decreased motion.  Strength was 5/5 in the shoulder area, with pain.  X-ray films showed mild degenerative changes of the AC joint.  MRI studies revealed degenerative changes to the glenohumeral joint and mild signal change within the supraspinatus, but no definite rotator cuff tear.  Assessments of: mild left shoulder AC joint arthritis; mild left shoulder impingement; and mild rotator cuff (supraspinatus) tendonitis, were made.  The examiner explained that although no findings of additional limitation or function due to pain were shown on examination, it was conceivable that the Veteran could have increased pain that could further limit function after a long day of using the arms at work; however the examiner indicated that he was unable to quantify this with any degree of medical certainty.

The file contains a private physical therapy report dated December 9, 2008.  The report stated that the Veteran had been undergoing physical therapy since early October 2008, with limited improvement of left shoulder range of motion and strength.  The report further indicated that with the present limitations of pain and weakness, it was unlikely that the Veteran could return to work, secondary to limited lifting ability.  Clinical findings indicated that range of motion was limited in external rotation.  Range of motion testing revealed 0 to 170 degrees flexion, 0 to 60 degrees extension, and 70 degrees of internal and external rotation.  Strength was described as improving

A VA medical statement was also received in December 2008 recommending no activities above the shoulder level.  

A VA orthopedic note of December 18, 2008 reflects that the Veteran still had left shoulder pain and was concerned that he might hurt himself lifting heavy objects at work.  Flexion from 0 to 160 degrees, and abduction from 0 to 100 degrees, with discomfort, was noted.  Strength was 5/5 and there was no sign of swelling.

The file contains lay statements dated in 2008, from the Veteran's wife and friends attesting to his shoulder problems and limitations. 

A March 2009 VA record documents that the Veteran had continued left shoulder pain with impingement syndrome and tendonitis.  

Also on file is a private physical therapy report dated April 2009 indicating that the Veteran complained of left shoulder pain and weakness.  Left shoulder range of motion was normal and full actively and passively (0 to 180 degrees flexion, 0 to 60 degrees extension and 90 degrees of internal and external rotation).  Strength of the left scapula was described as improving.  It was noted that the Veteran was to undergo left shoulder surgery through VA in June 2009.  

A VA record of June 2009 indicates that the Veteran had to postpone his surgery due to work.  Ultimately, left shoulder arthroscopic surgery and rotator cuff repair was performed by VA on January 12, 2010, followed by a period of physical therapy. 

In a July 2010 rating action a temporary total 100 percent rating for convalescence following left shoulder surgery was granted under 38 C.F.R. § 4.30 effective from January 12, 2010 until July 31, 2010, following which a 20 percent evaluation was assigned from August 1, 2010.

A VA orthopedic surgery note of August 16, 2010 indicates that the Veteran was having shoulder trouble post-surgery.  It was noted that he had been able to do 4 weeks of physical therapy, but his shoulder had never gotten back to normal.  The report indicated that since surgery, the pain had gotten worse, he could not sleep on it, and could not go to work.  Range of motion was described as severely limited with 0 to 50 degrees active flexion and 70 degrees of passive flexion, as well as 50 or 60 degrees of abduction.  It was noted that additional testing was hard to undertake, secondary to the Veteran's complaints of pain.  MRI studies of September 2010 revealed evidence of mild bursistis, biceps tenosynovitis and trace joint effusion.  

A later VA orthopedic note of November 2010 reflects that the left shoulder pain had not improved.  Forward flexion was limited to 70 degrees, abduction was limited to 80 degrees, and external rotation was limited to 30 (normal 90) degrees.  Pain on strength resistance testing was reported.  When seen by VA in April 2011, continued left shoulder pain was noted which was attributed to bicipital tendonitis.  Forward flexion was limited to 75 degrees, abduction was limited to 80 degrees, and painful motion was reported.  Tenderness of the proximal biceps tendon was noted.  Strength of 5/5 with internal rotation and 4/5 with forward elevation and external rotation were documented.  

In a May 2011 rating action, a 20 percent evaluation for the left shoulder disability was also made effective from December 18, 2008 to January 11, 2010

Analysis

The Veteran is seeking an evaluation in excess of 10 percent for left shoulder impingement for the portion of the appeal period extending from August 22, 2008 to December 17, 2008; and in excess of 20 percent from December 18, 2008, forward (excluding the time period from January 12, 2010 through July 31, 2010, when the Veteran was in receipt of a temporary total 100 percent evaluation).  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282  (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505  (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's service-connected left (minor) shoulder disability, characterized as impingement, has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for the entirety of the appeal period.  Under that code, limitation of motion of the minor arm at the shoulder level warrants a 20 percent rating, a 20 percent rating is also warranted for motion limited to midway between the side and the shoulder, and a 30 percent rating is assigned for motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I.   

As there is no evidence of ankylosis, dislocation, or malunion of the humerus, other criteria associated with the shoulder are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2011).  

Traumatic and degenerative arthritis, confirmed by X-ray, will be rated on the basis of limitation of motion.  When limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint affected by the limitation of motion.  Any limitation of motion must be confirmed by findings such as swelling muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

For the portion of the appeal period extending from August 22, 2008 to December 17, 2008, there is no basis for the assignment of a 20 percent evaluation for a left shoulder disability.  In this regard, the Board points out that the 10 percent evaluation currently assigned for this portion of the appeal period is not specifically provided for under the rating criteria.  This evaluation was assigned in order to acknowledge and compensate evidence of: limitation of motion not meeting the 20 percent criteria, painful motion, limitation of function such as overhead use of the arm, and degenerative changes shown by X-ray films (November 2008).  

At no time from August 22, 2008 to December 17, 2008, did range of motion testing reveal limitation of motion of the minor arm at the shoulder level, or motion limited to midway between the side and the shoulder, either of which would support the assignment of a 20 percent rating.  In this case, while the Veteran's reports of limited shoulder motion and function are considered both competent and credible; the actual numeric range of motion data and is considered the most reliable and accurate indicator of the extent of his limitation of motion.  Accordingly, the clinical evidence in this case is assigned the most probative value and weight in conjunction with meeting the schedular rating criteria under code 5201.   

Even upon consideration of the effect of range of motion and function lost due to pain, fatigue, weakness, or lack of endurance, particularly on repetitive use or flare-ups, the criteria for more than a 10 percent disability rating for the left shoulder disability is not satisfied.  Here the assigned 10 percent evaluation is essentially already primarily supported by these factors.  Moreover, there was no limitation of motion or function due to pain and other factors shown that was so great and persistent so as to result in limited motion to the degree required for a higher disability rating of 20 percent, or nearly so.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Accordingly, there is no basis for the assignment of an evaluation in excess of 10 percent for the left shoulder disability for the portion of the appeal period extending from August 22, 2008 to December 17, 2008.  Accordingly, the appeal as related to this period is denied.  

With respect to the appeal period extending from December 18, 2008, forward (excluding the time period from January 12, 2010 through July 31, 2010, when the Veteran was in receipt of a temporary total 100 percent evaluation), the Board also finds that the Veteran is not entitled to a rating in excess of 20 percent.  Evidence dated on December 18, 2008 revealed that the Veteran's range of left shoulder abduction was from 0 to 100, nearly comparable to a finding that the Veteran's arm motion was limited to shoulder level (90 degrees).  Accordingly, it was determined that the criteria supporting a 20 percent evaluation have been met effective from that date.  .

At no time from December 18, 2008 forward, did testing reveal motion limited to 25 degrees from the side, which would support the assignment of a 30 percent rating.  In this case, while the Veteran's reports of limited shoulder motion and function are considered both competent and credible; the actual numeric range of motion data is considered the most reliable and accurate indicator of the extent of his limitation of motion.  Therefore, the clinical evidence in this case is assigned the most probative value and weight in conjunction with meeting the schedular rating criteria under code 5201.  At worst, upon testing dated on August 16, 2010, his range of motion was from 0 to 50 degrees active flexion and 70 degrees of passive flexion, as well as 50 or 60 degrees of abduction.  Although significantly limited, such findings are not comparable to the findings required to support a 30 percent evaluation.  

Even upon consideration of the effect of range of motion and function lost due to pain, fatigue, weakness, or lack of endurance, particularly on repetitive use or flare-ups, the criteria for more than a 20 percent disability rating for the left shoulder disability are not satisfied.  In this regard, there was no limitation of motion or function due to pain and other factors shown that was so great and persistent so as to result in limited motion to the degree required for a higher disability rating of 20 percent, or nearly so.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8  Vet. App. at 202.  Accordingly, there is no basis for the assignment of an evaluation in excess of 20 percent for the left shoulder disability for the portion of the appeal period extending from December 18, 2008.  Therefore, as relates to this appeal period, the claim is denied.  

In closing, an evaluation in excess of 10 percent for a left shoulder disability is not warranted for the portion of the appeal period extending from August 22, 2008 to December 17, 2008, nor is an evaluation in excess of 20 percent for the portion of the appeal period extending from December 18, 2008, forward.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the provisions of 38 C.F.R. §§ 4.3 and 4.7, and the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); see 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Considerations and TDIU

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

Manifestations of the Veteran's service-connected left shoulder disability cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate and no further inquiry is required.  

To the extent that the Veteran's left shoulder disability and other service-connected conditions have impaired the Veteran's employability, a TDIU claim has been raised and is pending additional action described below in the Remand.  


ORDER

Entitlement to a rating in excess of 10 percent for left shoulder impingement for the portion of the appeal period extending from August 22, 2008 to December 17, 2008, is denied. 

Entitlement to a rating in excess of 20 percent for left shoulder impingement for the portion of the appeal period extending from December 18, 2008 forward, is denied.

REMAND

The Board's review of the claims file reveals that additional action pertaining to the claims of: entitlement to an initial compensable evaluation for bilateral hearing loss; entitlement to an initial evaluation in excess of 70 percent for PTSD; entitlement to a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 subsequent to July 31, 2010, status post left shoulder surgery of January 12, 2010; and entitlement to TDIU, is warranted.

With respect to the claim of entitlement to an initial compensable rating for bilateral hearing loss, the Veteran last underwent VA audiological evaluations in October 2008 and October 2009.  In a statement dated January 2012, the Veteran's representative requested that a new audiological examination be furnished, noting that the Veteran believed that his hearing had become worse since last evaluated.  

It has now been nearly 3 years since the Veteran's hearing acuity was last evaluated.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95. However, in this case, due to the passage of time, the Veteran's assertions, and in fairness to the Veteran, the Board finds that additional development is warranted to determine the current severity of the Veteran's service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  As such, upon re-examination, a VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss, including for example in conjunction with his day-to-day activities.  

The Board also points out that the Veteran's claim for a higher evaluation for bilateral hearing loss was placed in appellate status by his disagreement with the initial rating award. In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, the RO's re-adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) are appropriate.

The Veteran also has two claims in quasi-appellate status.  The file contains a rating action issued in April 2011, denying entitlement to a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 subsequent to July 31, 2010, status post left shoulder surgery of January 12, 2010.  The Veteran filed a timely Notice of Disagreement with that decision later in April 2011.  Also on file is a rating action issued in September 2011, granting service connection for PTSD and assigning an initial 70 percent evaluation effective from August 2008.  In October 2011, the Veteran filed a Notice of Disagreement with the initial rating assigned, maintaining that an initial 100 percent evaluation is warranted for PTSD.  

A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2011).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.  Here, the NODs received in April and October 2011, constituted timely and validly expressed dissatisfaction with the April and September 2011 rating actions respectively.  To date, the RO has not issued a Statement of the Case addressing these claims.

The failure to issue a statement of the case in such a circumstance necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011).  Under these circumstances, the Board has no discretion and is obliged to remand these claims to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). However, these claims will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal on either or both issues.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Additional development is warranted in conjunction with a TDIU claim.  Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claims on appeal for bilateral hearing loss and a left shoulder disability (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.  

In this case, the Veteran himself also filed a formal TDIU claim in November 2011.  On that TDIU application he indicated that from 1988 to 2007, he had been employed at a steel company and from 2007 to 2008, was employed at a different steel company.  He indicated that he had not worked since 2008, and implicated his service-connected left shoulder and psychiatric disorders as factors.  

Effective from August 2008, the Veteran's service-connected conditions, which include a psychiatric disorder, sleep apnea and a left shoulder disability, have warranted a combined rating of 90 percent, indicating that the threshold requirements of 38 C.F.R. § 4.16(a), relating to total disability ratings based on unemployability, have been met.  However, at this point, the impact of such disabilities as relate to his employment status and employability are unclear.  

Accordingly, upon remand, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16, as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his initial rating claim for bilateral hearing loss and his TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Please obtain for either the paper or Virtual VA file, outpatient records, examination and hospitalization reports dated from January 2012, forward.  

3.  Schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss. Have the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz for the ears, bilaterally.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities.  All opinions must be supported by a clear rationale, if necessary with citation to relevant medical findings.  

4.  After completing the requested actions, the RO should readjudicate the claim for an initial compensable rating for bilateral hearing loss in light of all pertinent evidence and legal authority, addressing whether staged and/or extra-schedular ratings are appropriate.  

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

6.  A Statement of the Case must be provided addressing the issues of: (a) entitlement to a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 subsequent to July 31, 2010, status post left shoulder surgery of January 12, 2010; and (b) entitlement to an initial evaluation in excess of 70 percent evaluation for PTSD.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed following the issuance of the SOC.  38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects an appeal as to one or more of the claims, the case must be returned to the Board for appellate review.

7.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected condition(s).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


